DETAILED ACTION
This is an office action on the merits in response to the communication filed on 11/14/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-15 are pending and are considered in this office action.




Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications 
Further, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a first shared key using a key associated with a first entity and a first key associated with an exchange platform” and “a second shared key is computed from the key associated with the second entity and the second key associated with the exchange platform.”  It is unclear whether “a first shared key” is same as the “a first key”, similarly to the second shared key; clarification is required.   For the purpose of examination, “a first shared key” is interpreted the same as the “a first key”.
	Claims 7 & 8 are also unclear because it recites “computing a first candidate shared key by at least: computing a first public key corresponding to the second key associated with the exchange platform using elliptic curve cryptography; providing the first public key to the second entity; and computing the first candidate shared key from the first public key and the key associated with the second entity using elliptic curve cryptography.”  However, it is unclear how “computing a first candidate shared key by at least” is at the same time further limited by itself “computing the first candidate shared key from the first public key and the key associated with the second entity using elliptic curve cryptography.”   It is also similar to “computing a second candidate shared key by at least:…”.  Clarification is required. 

In addition, claim 2 recites the limitation "a second blockchain transaction" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Examiner’s comment on Allowable Subject Matter over prior art
Following limitations of the dependent claims are lacking in the prior arts of record in combination of limitation of claims they depend.   
	Claim 10 of “wherein replacing the first key associated with the associated with exchange platform with the second key of the exchange platform comprises: multiplying the first key associated with the exchange platform by a random value to produce a blinded first key associated with the exchange platform; providing the blinded first key associated with the exchange platform to the second entity; multiplying the blinded first key associated with the exchange platform by a multiplicative inverse of the key associated with the second entity to produce a first intermediary key; providing the first intermediary key to the first entity; multiplying the first intermediary key by the key associated with the first entity to produce a second intermediary key; providing the second intermediary key to the exchange platform; and multiplying the second intermediary key by a multiplicative inverse of the random value to generate the second key associated with the exchange platform.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C 103 as being obvious over Lingappa (US20210304198A1; hereinafter “Lingappa”) in view of Fay et al. (US20160292672A1; hereinafter: “Fay”), and further in view of Arora (US20180276663A1; hereinafter: “Arora”).
With respect to claim 1
Lingappa teaches the limitations of:
computing a first shared key using a key associated with a first entity and a first key associated with an exchange platform (see [0111], In step 510, the server computer 150 generates a first digital certificate for the first financial institution server computer. In some embodiments, the first digital certificate may include a first key (e.g., a node verification public key) that may be used to authenticate the first financial institution server computer as being authorized to generate and issue the digital currency; [0062], The nodes and payment entities within the cryptocurrency payment network 145 may use a “digital signature” for performing transactions (e.g., transferring digital currency), which is based upon the use of digital certificate. A digital certificate, in embodiments of the invention, may utilize a transaction key pair (e.g., a transaction public key and a transaction private key). In some embodiments, each node can use the transaction private key to generate a digital signature (and thus, a payment message), and the node's transaction public key can be made publicly available (e.g., to other nodes in the cryptocurrency payment network 145) to allow other nodes to verify the authenticity of the payment transaction, and correspondingly record the payment transaction in their respective ledgers.) ; and 
causing a first blockchain transaction to be recorded to a blockchain by at least:
broadcasting the first blockchain transaction to a blockchain network ([0062], when a first payment entity 155A wishes to send digital currency to a second payment entity 1556, the first payment  

Lingappa does not explicitly disclose, but Fay teaches:
generating the first blockchain transaction to be unlockable by any computer system having access to the first shared key ([0076], In particular, a generated blockchain transaction may require two different keys to show “ownership” of the outputs for the transactions. For example, a transaction from A to B may require B's key and the key of another third party (e.g., the exchange, the company associated with the underlying asset, or a regulatory authority) before B can “spend” or further transact the asset associated with the transaction. In certain example embodiments, a generated blockchain transaction may require a threshold number of keys from a total number of possible keys to unlock a blockchain transaction (e.g., to spend the outputs of that transaction). For example, 4 different keys may be used unlock a transaction and the transaction may be unlocked by 2 or more of the 4 required keys.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fay with the teaching of Lingappa as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of 

Lingappa in view of Fay do not explicitly disclose, but Arora teaches:
causing a second blockchain transaction to be recorded to the blockchain by at least: 
computing a second key associated with the exchange platform using a key associated with a second entity such that: the key associated with the first entity system becomes invalid; and a second shared key is computed from the key associated with the second entity and the second key associated with the exchange platform is equal to the first shared key; and replacing the first key associated with the exchange platform with the second key associated with the exchange platform ([0034], The memory 210 may also be configured to store a second private key of a second key pair, which may replace the first private key following usage of the first private key for an offline blockchain transaction, such that the first private key is deleted from the memory 210 and any other storage in the sending computing device 102.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arora with the teaching of Lingappa as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the 

With respect to claim 2
The combination of Lingappa, Fay and Arora teaches the limitations of claim 1.  Lingappa further teaches: generating a second blockchain transaction payable to the second entity from a digital asset using the first shared key, the second blockchain transaction based at least in part on a funding transaction; and broadcasting the second blockchain transaction to the blockchain network ([0064], The distributor node 120A can use this digital certificate, after receiving an amount of digital currency from an issuer node 105A, to distribute an amount of the of the digital currency to one of the payment entities (e.g., 155A, 155B) or to another distributor node (e.g., 120B-120M). For example, the distributor node 120A can create a new payment transaction to the first payment entity 155A by generating a digital signature by: (1) creating a payment message identifying some of the received digital currency held by the distributor node 120A and also identifying the recipient the funds (e.g., using a transaction public key or destination address of the first payment entity 155A), (2) encrypting the payment message using the transaction private key of the distributor node 120A, (3) and sending the encrypted payment message to the first payment entity 155A and to the other nodes in the cryptocurrency payment network 145. Other entities (e.g., nodes, payment entities, etc.) in the cryptocurrency payment network 145 may then use the transaction public key of the first payment entity 155A to verify that the amount digital currency is valid and has been transferred to the second payment entity 155B by the distributor node 120A. Once the 

With respect to claim 9
The combination of Lingappa, Fay and Arora teaches the limitations of claim 1.  Fay further teaches:
causing the second blockchain transaction to be recorded to the blockchain comprises causing the second blockchain to be unlockable by the second entity ([0076], In particular, a generated blockchain transaction may require two different keys to show “ownership” of the outputs for the transactions. For example, a transaction from A to B may require B's key and the key of another third party (e.g., the exchange, the company associated with the underlying asset, or a regulatory authority) before B can “spend” or further transact the asset associated with the transaction. In certain example embodiments, a generated blockchain transaction may require a threshold number of keys from a total number of possible keys to unlock a blockchain transaction (e.g., to spend the outputs of that transaction). For example, 4 different keys may be used unlock a transaction and the transaction may be unlocked by 2 or more of the 4 required keys.)

With respect to claim 11
The combination of Lingappa, Fay and Arora teaches the limitations of claim 1.  Arora further teaches: 
replacing the first key associated with the exchange platform with the second key associated with the exchange platform invalidates the first key associated with the exchange platform ([0034], The memory 210 may also be configured to store a second private key of a second key pair, which may replace the first private key following usage of the first private key for an offline blockchain transaction, such that the first private key is deleted from the memory 210 and any other storage in the sending computing device 102.)

With respect to claim 12
The combination of Lingappa, Fay and Arora teaches the limitations of claim 1.  Lingappa further teaches:
the key associated with the first entity is a private key securely maintained by the first entity (0062], The nodes and payment entities within the cryptocurrency payment network 145 may use a “digital signature” for performing transactions (e.g., transferring digital currency), which is based upon the use of digital certificate. A digital certificate, in embodiments of the invention, may utilize a transaction key pair (e.g., a transaction public key and a transaction private key).; 
the key associated with the second entity is a private key securely maintained by the second entity  (0062], The nodes and payment entities within the cryptocurrency payment network 145 may use a “digital signature” for performing transactions (e.g., transferring digital currency), which is based upon the use of digital certificate. A digital certificate, in embodiments of the invention, may utilize a transaction key pair (e.g., a transaction public key and a transaction private key);

Fay further teaches:
the first key associated with the exchange platform is a private key securely maintained by the exchange platform ([0028], Exchange computer system 100 may be coupled to (or include) database 118. Database 118 may hold account information, audit information, mappings between blockchain transactions, colored coin mappings (e.g., a list of asset or type identifiers and the asset or type that those identifiers correspond to), and other data. In certain example embodiments, each asset may have or correspond to a private key. The private key may control the new creation of “new” instances of the asset on the blockchain (just like the private key of a client controls the creation of new blockchain addresses based on that private key); 
the second key associated with the exchange platform is a private key securely maintained by the exchange platform ([0028], Exchange computer system 100 may be coupled to (or include) database 118. Database 118 may hold account information, audit information, mappings between blockchain transactions, colored coin mappings (e.g., a list of asset or type identifiers and the asset or type that those identifiers correspond to), and other data. In certain example embodiments, each asset may have or correspond to a private key. The private key may control the new creation of “new” instances of the asset on the blockchain (just like the private key of a client controls the creation of new blockchain addresses based on that private key). 

Claims 3 & 5 are rejected under 35 U.S.C 103 as being obvious over Lingappa (US20210304198A1; hereinafter “Lingappa”) in view of Fay et al. (US20160292672A1; hereinafter: “Fay”), and further in view of Arora (US20180276663A1; hereinafter: “Arora”), and further in view of VOORHEES (US11210663B2; hereinafter “VOORHEES”).
With respect to claim 3
The combination of Lingappa, Fay and Arora teaches the limitations of claim 1.  The combination does not explicitly disclose, but VOORHEES teaches: attaching a digital asset of the first entity to the exchange platform further comprises by at least: generating a first refund transaction payable to the first entity using a first refund key (see claim 2, co-signing a refund transaction with the customer spending key, the refund transaction spending funds from the multisignature blockchain digital asset to the refund address on the network of the first blockchain digital asset if at least one other spending key corresponding to one of the at least three public keys also co-signs the refund transaction) ; and 
broadcasting the first refund transaction to the blockchain network after a first time period (see claim 12, determining, by the oracle, an expiration period of the limit order request has elapsed;
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of VOORHEES with the teaching of Lingappa/Fay/Arora as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Lingappa offers the embodiment of efficient management of a cryptocurrency payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of cryptocurrency payment network as disclosed by Lingappa to the methods of facilitating a refund transaction as taught by VOORHEES for the predicated result of improved systems and methods of an efficient transaction.

With respect to claim 5
The combination of Lingappa, Fay and Arora teaches the limitations of claim 1.  The combination does not explicitly disclose, but VOORHEES teaches: causing the second blockchain transaction to be recorded to the blockchain further comprises: generating a second refund transaction payable to the second entity using a second refund key (see claim 2, co-signing a refund transaction with the customer spending key, the refund transaction spending funds from the multisignature blockchain digital asset to the refund address on the network of the first blockchain digital asset if at least one other spending key corresponding to one of the at least three public keys also co-signs the refund transaction) ; and 
broadcasting the second refund transaction to the blockchain network after a second time period (see claim 12, determining, by the oracle, an expiration period of the limit order request has elapsed;
determining, by the oracle, the final payment address of the customer does not satisfy the final payment condition; and signing, by the oracle, a refund transaction with a checklocktimeverify specified time, signed with the oracle spending key, after which specified time has been reached, the refund transaction will become valid on the blockchain with only a signature by the oracle spending key,…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of VOORHEES with the teaching of Lingappa/Fay/Arora as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Lingappa offers the embodiment of efficient management of a cryptocurrency payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of cryptocurrency payment network as disclosed by Lingappa to the methods of facilitating a refund transaction as taught by VOORHEES for the predicated result of improved systems and methods of an efficient transaction.

Claims 4, 6, 7 and 8 are rejected under 35 U.S.C 103 as being obvious over Lingappa (US20210304198A1; hereinafter “Lingappa”) in view of Fay et al. (US20160292672A1; hereinafter: “Fay”), and further in view of Arora (US20180276663A1; hereinafter: “Arora”) in view of VOORHEES (US11210663B2; hereinafter “VOORHEES”), and further in view Guo et al. (US20190244186A1; hereinafter: “Guo”).
With respect to claim 4
The combination of Lingappa, Fay, Arora and VOORHEES teaches the limitations of claim 3.  VOORHEES further teaches: the first refund transaction is cooperatively signed by the exchange platform and the first entity (see claim 2, co-signing a refund transaction with the customer spending key, the refund transaction spending funds from the multisignature blockchain digital asset to the refund address on the network of the first blockchain digital asset if at least one other spending key corresponding to one of the at least three public keys also co-signs the refund transaction)

The combination does not explicitly disclose, but Guo teaches:
…..using a two-party elliptic curve digital signature algorithm ([0039], The electronic bill management system may further use a signature algorithm such as an Elliptic Curve Digital Signature Algorithm (ECDSA), to sign a message initiated by a user during a transaction. The signature algorithm may be divided into two parts of parameters. The first part is a business parameter, and the business parameter needs to initiate a user to sign by using a private key of the user, and a DAM platform to perform verification by using a public key of the user. The second part is a protocol parameter, and the protocol parameter needs to initiate an https requester (a gateway/a participant with a researching and developing capability) to sign by using a private key of the requester, and a DAM platform to perform verification by using a public key of the requester.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Guo with the teaching of Lingappa/Fay/Arora/ VOORHEES as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Lingappa offers the embodiment of efficient management of a cryptocurrency payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of cryptocurrency payment network as disclosed by Lingappa and the refund transaction as disclosed by VOORHEES to the methods of utilizing two-party elliptic curve 

With respect to claim 6
The combination of Lingappa, Fay, Arora and VOORHEES teaches the limitations of claim 5.  VOORHEES further teaches: the second refund transaction is cooperatively signed by the exchange platform and the second entity (see claim 2, co-signing a refund transaction with the customer spending key, the refund transaction spending funds from the multisignature blockchain digital asset to the refund address on the network of the first blockchain digital asset if at least one other spending key corresponding to one of the at least three public keys also co-signs the refund transaction)

The combination does not explicitly disclose, but Guo teaches:
…..using a two-party elliptic curve digital signature algorithm ([0039], The electronic bill management system may further use a signature algorithm such as an Elliptic Curve Digital Signature Algorithm (ECDSA), to sign a message initiated by a user during a transaction. The signature algorithm may be divided into two parts of parameters. The first part is a business parameter, and the business parameter needs to initiate a user to sign by using a private key of the user, and a DAM platform to perform verification by using a public key of the user. The second part is a protocol parameter, and the protocol parameter needs to initiate an https requester (a gateway/a participant with a researching and developing capability) to sign by using a private key of the requester, and a DAM platform to perform verification by using a public key of the requester.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Guo with the teaching of Lingappa/Fay/Arora/ VOORHEES as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely 

With respect to claim 7
The combination of Lingappa, Fay and Arora teaches the limitations of claim 1.  Lingappa further teaches:
computing the first shared key comprises: computing a first candidate shared key by at least:
computing a first public key corresponding to the second key associated with the exchange platform ([0068], The processor 150a and the key generator module 150b-2 in the management system server computer 150 may be configured to generate a unique node verification key pair for each of the issuer nodes 105A-105N and distributor nodes 120A-120M. For example, a first key of the key pair may (e.g., a node verification public key) be sent to a node, and a second key of the key pair (e.g., a node verification private key) may be stored in a profile for the node in a node profiles database 150c at the management system server computer 150. The key pair may be used to identify the node as being either an issuer node or a distributor node such that when the node makes a request to generate or issue digital currency, the management system server computer 150 may determine whether the node is an issuer node that is authorized to generate and issue digital currency, or whether the node is a distributor node that is not authorized to generate or issue digital currency.)
providing the first public key to the second entity; and computing the first candidate shared key from the first public key and the key associated with the second entity ([0062], In some embodiments, the transaction public key may be a “destination address” identifying a recipient of a digital currency payment. For example, when a first payment entity 155A wishes to send digital currency to a second payment entity 1556, the first payment entity 155A generates a digital signature by: (1) creating a payment message identifying some digital currency held by the first payment entity 155A and also identifying the recipient the funds (e.g., using a transaction public key of the second payment entity 155B), (2) encrypting the payment message using the transaction private key of the first payment entity 155A, (3) and sending the encrypted payment message to the second payment entity 1556 and to the other nodes in the cryptocurrency payment network 145.  The other entities (e.g., nodes, payment entities, etc.) in the cryptocurrency payment network 145 may then use the transaction public key of the first payment entity 155A to verify that the amount of digital currency is valid and has been transferred to the second payment entity 155B by the first payment entity 155A.);

computing a second candidate shared key by at least: computing a second public key corresponding to the key associated with the second entity ([0068], The processor 150a and the key generator module 150b-2 in the management system server computer 150 may be configured to generate a unique node verification key pair for each of the issuer nodes 105A-105N and distributor nodes 120A-120M. For example, a first key of the key pair may (e.g., a node verification public key) be sent to a node, and a second key of the key pair (e.g., a node verification private key) may be stored in a profile for the node in a node profiles database 150c at the management system server computer 150. The key pair may be used to identify the node as being either an issuer node or a distributor node such that when the node makes a request to generate or issue digital currency, the management system server computer 150 may determine whether the node is an issuer node that is authorized to generate and issue ; 
providing the second public key to the exchange platform; and computing the second candidate shared key from the second public key and the second key associated with the exchange platform ([0062], In some embodiments, the transaction public key may be a “destination address” identifying a recipient of a digital currency payment. For example, when a first payment entity 155A wishes to send digital currency to a second payment entity 1556, the first payment entity 155A generates a digital signature by: (1) creating a payment message identifying some digital currency held by the first payment entity 155A and also identifying the recipient the funds (e.g., using a transaction public key of the second payment entity 155B), (2) encrypting the payment message using the transaction private key of the first payment entity 155A, (3) and sending the encrypted payment message to the second payment entity 1556 and to the other nodes in the cryptocurrency payment network 145.  The other entities (e.g., nodes, payment entities, etc.) in the cryptocurrency payment network 145 may then use the transaction public key of the first payment entity 155A to verify that the amount of digital currency is valid and has been transferred to the second payment entity 155B by the first payment entity 155A.); and 
verifying that the first candidate shared key is the same as the second candidate shared key ([0086], In some embodiments, the request message may be encrypted by the node verification public key prior to being sent by the issuer node 105A. The determination as to whether the request message was made by an authorized issuer node may be made by using a second key (e.g., a node verification private key) stored at management system server computer 150 to decrypt the encrypted request message. In other embodiments, an algorithm may be used to determine whether the first key matches the second key.)

The combination does not explicitly disclose, but Guo teaches:
…. using elliptic curve cryptography ([0039], The electronic bill management system may further use a signature algorithm such as an Elliptic Curve Digital Signature Algorithm (ECDSA), to sign a message initiated by a user during a transaction. The signature algorithm may be divided into two parts of parameters. The first part is a business parameter, and the business parameter needs to initiate a user to sign by using a private key of the user, and a DAM platform to perform verification by using a public key of the user. The second part is a protocol parameter, and the protocol parameter needs to initiate an https requester (a gateway/a participant with a researching and developing capability) to sign by using a private key of the requester, and a DAM platform to perform verification by using a public key of the requester.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Guo with the teaching of Lingappa/Fay/Arora as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Lingappa offers the embodiment of efficient management of a cryptocurrency payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of cryptocurrency payment network as disclosed by Lingappa and the refund transaction as disclosed by VOORHEES to the methods of utilizing two-party elliptic curve digital signature algorithm as taught by Guo for the predicated result of improved systems and methods of an efficient transaction.

With respect to claim 8
The combination of Lingappa, Fay and Arora teaches the limitations of claim 1.  Lingappa further teaches:
the second shared key is computed by at least: computing a first candidate shared key by at least:
computing a first public key corresponding to the first key associated with the exchange platform ([0068], The processor 150a and the key generator module 150b-2 in the management system server computer 150 may be configured to generate a unique node verification key pair for each of the issuer nodes 105A-105N and distributor nodes 120A-120M. For example, a first key of the key pair may (e.g., a node verification public key) be sent to a node, and a second key of the key pair (e.g., a node verification private key) may be stored in a profile for the node in a node profiles database 150c at the management system server computer 150. The key pair may be used to identify the node as being either an issuer node or a distributor node such that when the node makes a request to generate or issue digital currency, the management system server computer 150 may determine whether the node is an issuer node that is authorized to generate and issue digital currency, or whether the node is a distributor node that is not authorized to generate or issue digital currency.)
providing the first public key to the first entity; and computing the first candidate shared key from the first public key and the key associated with the first entity ([0062], In some embodiments, the transaction public key may be a “destination address” identifying a recipient of a digital currency payment. For example, when a first payment entity 155A wishes to send digital currency to a second payment entity 1556, the first payment entity 155A generates a digital signature by: (1) creating a payment message identifying some digital currency held by the first payment entity 155A and also identifying the recipient the funds (e.g., using a transaction public key of the second payment entity 155B), (2) encrypting the payment message using the transaction private key of the first payment entity 155A, (3) and sending the encrypted payment message to the second payment entity 1556 and to the other nodes in the cryptocurrency payment network 145.  The other entities (e.g., nodes, payment entities, etc.) in the cryptocurrency payment network 145 may then use the transaction public key of the first payment entity 155A to verify that the amount of digital currency is valid and has been transferred to the second payment entity 155B by the first payment entity 155A.);

computing a second candidate shared key by at least: computing a second public key corresponding to the key associated with the first entity ([0068], The processor 150a and the key generator module 150b-2 in the management system server computer 150 may be configured to generate a unique node verification key pair for each of the issuer nodes 105A-105N and distributor nodes 120A-120M. For example, a first key of the key pair may (e.g., a node verification public key) be sent to a node, and a second key of the key pair (e.g., a node verification private key) may be stored in a profile for the node in a node profiles database 150c at the management system server computer 150. The key pair may be used to identify the node as being either an issuer node or a distributor node such that when the node makes a request to generate or issue digital currency, the management system server computer 150 may determine whether the node is an issuer node that is authorized to generate and issue digital currency, or whether the node is a distributor node that is not authorized to generate or issue digital currency.); 
providing the second public key to the exchange platform; and computing the second candidate shared key from the second public key and the first key associated with the exchange platform ([0062], In some embodiments, the transaction public key may be a “destination address” identifying a recipient of a digital currency payment. For example, when a first payment entity 155A wishes to send digital currency to a second payment entity 1556, the first payment entity 155A generates a digital signature by: (1) creating a payment message identifying some digital currency held by the first payment entity 155A and also identifying the recipient the funds (e.g., using a transaction public key of the second payment entity 155B), (2) encrypting the payment message using the transaction private key of the first payment entity 155A, (3) and sending the encrypted payment message to the second payment entity 1556 and to the other nodes in the cryptocurrency payment network 145.  The other entities (e.g., nodes, payment entities, etc.) in the cryptocurrency payment network 145 may then use the ; and 
verifying that the first candidate shared key is the same as the second candidate shared key ([0086], In some embodiments, the request message may be encrypted by the node verification public key prior to being sent by the issuer node 105A. The determination as to whether the request message was made by an authorized issuer node may be made by using a second key (e.g., a node verification private key) stored at management system server computer 150 to decrypt the encrypted request message. In other embodiments, an algorithm may be used to determine whether the first key matches the second key.)

The combination does not explicitly disclose, but Guo teaches:
…. using elliptic curve cryptography ([0039], The electronic bill management system may further use a signature algorithm such as an Elliptic Curve Digital Signature Algorithm (ECDSA), to sign a message initiated by a user during a transaction. The signature algorithm may be divided into two parts of parameters. The first part is a business parameter, and the business parameter needs to initiate a user to sign by using a private key of the user, and a DAM platform to perform verification by using a public key of the user. The second part is a protocol parameter, and the protocol parameter needs to initiate an https requester (a gateway/a participant with a researching and developing capability) to sign by using a private key of the requester, and a DAM platform to perform verification by using a public key of the requester.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Guo with the teaching of Lingappa/Fay/Arora as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the 
Claim 13 is rejected under 35 U.S.C 103 as being obvious over Lingappa (US20210304198A1; hereinafter “Lingappa”) in view of Fay et al. (US20160292672A1; hereinafter: “Fay”) in view of Arora (US20180276663A1; hereinafter: “Arora”) and further in view of BITAULD et al. (US20200036519A1; hereinafter: “BITAULD”).
With respect to claim 13
The combination of Lingappa, Fay and Arora teaches the limitations of claim 1.  The combination does not explicitly disclose, but BITAULD teaches:
the exchange platform includes a trusted execution environment that (see at least [0024-0026]): 
stores the first key associated with the exchange platform (see Abstract, A method comprising: at an isolated processor comprising a trusted execution environment and an isolated storage, ……the first public key and the first private key are generated by the isolated processor.); 
stores the second key associated with the exchange platform ([0066], the isolated processor 200 may be identified by a second public key and a second private key associated with the second public key is stored in the isolated processor.); and 
provides a remote attestation that an exchange protocol associated with the exchange platform is being followed by the exchange platform (see at least [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of BITAULD with the teaching of Lingappa/Fay/Arora as they 

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN CHOI/Examiner, Art Unit 3685                                                                                                                                                           3/12/2022

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685